Citation Nr: 9908721	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  98-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to 
included post-traumatic stress disorder (PTSD).  

2. Entitlement to service connection for essential hypertension.

3. Entitlement to an increased (compensable) rating for osteomyelitis of 
the right first metatarsophalangeal joint.

4. Entitlement to temporary total rating based on post surgical 
convalescence for resection of the first right metatarsophalangeal 
joint, beyond September 30, 1996.

5. Entitlement to a total rating for compensation purposes based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 1971 and from 
February 1976 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 1995 rating decision by the RO which denied service connection 
for depression and for hypertension and also denied entitlement to a total 
rating for compensation purposes based on individual unemployability.  In 
January 1996, a notice of disagreement in regard to these issues was 
received by the RO.  Subsequently, the RO provided the veteran with a 
statement of the case in regard to the issues of entitlement to service 
connection for depression, entitlement to service connection for 
hypertension and entitlement to a total rating for compensation purposes 
based on individual unemployability.  However, neither the letter 
accompanying this statement of the case, nor the signature line of the 
document itself, indicated its date of issuance.  

In a rating decision of April 1997, the RO granted secondary service 
connection for osteomyelitis, which was assigned a 20 percent evaluation 
under Diagnostic Code 5000 from July 18, through September 30, 1996, with a 
noncompensable rating assigned thereafter.  The RO also granted a temporary 
total rating based on post convalescent surgery for an arthroplasty of the 
first right metatarsophalangeal joint, from June 18, through September 30, 
1996.  In its April 1997 rating action, the RO also denied service 
connection for PTSD and entitlement to a total rating based on individual 
unemployability.  

In January 1998, the veteran submitted a substantive appeal regarding the 
issues of entitlement to service connection for depression and hypertension 
which had been denied by the RO in the rating action of March 1995.  (Since 
the statement of the case in regard to these issues not dated, the Board 
finds that this substantive appeal was timely).  

In February 1998, the veteran submitted a notice of disagreement in regard 
to the April 1997 rating decision.  In March 1998, the RO provided him with 
a statement of the case pertaining to the issues of service connection for 
PTSD, a total rating for compensation purposes based on individual 
unemployability, an increased rating for osteomyelitis and a temporary 
total rating based on post convalescent surgery for an arthroplasty of the 
first right metatarsophalangeal joint subsequent to September 30, 1996.  
The veteran's substantive appeal in regard to these issues was recived in 
April 1998.  In September 1998, the veteran appeared and gave testimony at 
a hearing in Wahington, D.C. before the undersigned Board member.  A 
transcript of this hearing is of record.  

The issues listed on the title page of this decision are before the Board 
for appellate consideration.  For reasons discussed below, the issues of , 
an increased rating for osteomyelitis, a temporary total rating based on 
post convalescent surgery for an arthroplasty of the first right 
metatarsophalangeal joint subsequent to September 30, 1996, and a total 
rating for compensation purposes based on individual unemployabilitywill be 
discussed in the remand section of this decision.  



FINDINGS OF FACT

1. The veteran currently has a neurosis, variously diagnosed, which had its 
onset during service.  

2. The veteran's currently diagnosed essential hypertension had its onset 
during service.  


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, variously diagnosed, was incurred 
during service.  38 U.S.C.A.§§ 1110, 1131, 5107 (a) (West 1991 & Supp. 
1998); 38 C.F.R.§ 3.303(d) (1998).

2. Essential hypertension was incurred during service.  38 U.S.C.A.§§ 1110, 
1131, 5107 (a) (West 1991 & Supp. 1998); 38 C.F.R.§ 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it finds the veteran's claims for service 
connection for a psychiatric disorder and service connection for 
hypertension to be "well grounded" within the meaning of 38 U.S.C.A5107 
(a), in that these claims are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no further 
development is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).  



I. Factual Background.  


The record indicates that the veteran's first period of active service 
included a tour of duty in the Republic of Vietnam.  He is a recipient of 
the Combat Action Ribbon.  

On the veteran's July 1964 examination prior to entrance onto his first 
period of active service, no pertinent abnormalities were reported on 
clinical evaluation.  His blood pressure was 120/80.  Review of the service 
medical records for this period of active service reveals no findings or 
diagnosis of hypertension.  In July 1969, the veteran was seen with 
complaints of "nerves".  It was said that he had problems with his wife 
and in-laws.  On a psychiatric evaluation in October 1970, a history of 
treatment in Vietnam for anxiety and insomnia was noted.  The examiner said 
that the veteran utilized manic defenses against his depressive feelings 
which were related to the loss of his wife and frustrations about his job 
situation.  The veteran was noted to say that his personality patterns were 
in sharp variance with those of the past.  He was noted to give a history 
of many obsessive-compulsive traits which had broken down over a period of 
time.  

The veteran was hospitalized at a naval facility from late October to early 
November 1970.  On admission, the diagnosis was paranoid personality.  A 
history of disciplinary actions for disorderly conduct was reported and the 
veteran was found to be very hostile and possibly paranoid.  At the time of 
discharge, the diagnosis was antisocial personality.  On the veteran's 
December 1970 examination prior to discharge from his first period of 
active service, no pertinent abnormalities were noted on clinical 
evaluation.  His blood pressure was 120/80.  

On the veteran's September 1975 examination prior to entrance onto his 
second period of active service, no pertinent abnormalities were noted on 
clinical evaluation.  His blood pressure was 145/80.  Review of the service 
medical records for this period of active service reveal that an episode of 
high blood pressure in the past was reported on a March 1978 physical 
examination.  It was said that recent blood pressure checks had all been 
normal.  In early June 1979, the veteran was seen with complaints of 
sleeplessness and restlessness.  Disciplinary problems and belligerence 
were also reported.  The impression was questionable personality disorder.  
On subsequent evaluation in June 1979, an assessment of anxiety reaction 
was reported.  During the veteran's service in the 1980s he had his blood 
pressure evaluated on 67 occasions.  These reading showed elevated systolic 
pressure (150 or more), or elevated diastolic pressure (90 or more) on 22 
occasions.  On the veteran's July 1989 examination prior to final 
separation from service, no pertinent clinical abnormalities were reported.  
His blood pressure was 140/78.  

During outpatient treatment at a military facility in November 1989, the 
veteran's blood pressure was recorded as 130/90.  In April 1990, blood 
pressure readings of 144/92 and 150/94 were recorded.  His blood pressure 
was 146/90 in May 1990 and an assessment of hypertension was noted.  In 
August 1990, the veteran was seen for situational anxiety secondary to an 
ongoing fight with his neighbor.  It was noted that he also needed a refill 
of his blood pressure medication.  The assessments were hypertension and 
situational anxiety.  Subsequent treatment for hypertension is indicated.  

On VA medical examination in November 1989, the veteran gave a history of a 
hospitalization for depression after his return from Vietnam.  He said that 
he had had no psychiatric trouble since then.  A diagnosis of history of 
depressive illness approximately 17 years earlier was reported.  

The VA saw the veteran as an outpatient in January 1991 with complaints of 
difficulty controlling his temper. He gave a history of combat in Vietnam 
and said that that he became hostile and short tempered upon his return 
from Vietnam.  After evaluation, the assessment was R/O PTSD versus 
intermittent explosive disorder.  During outpatient treatment in February 
1991, it was noted that his indicators for PTSD were consistent but his 
symptoms of depression were clearer and more consistent.  He was seen in 
April 1994 for insomnia and agitation.  A history of past depression was 
noted.  After an evaluation in May 1994, the diagnosis on Axis I was 
dysthymia versus manic depressive episode.  Further outpatient treatment 
for psychiatric symptomatology in 1994 and 1995 is indicated, with 
diagnosis which included dysthymia, adjustment disorder with depressed 
mood, and recurrent depression.  

After VA psychological evaluation in June 1996, the diagnostic impression 
was major depressive episode, moderate (with prominent anger and anxiety), 
R/O PTSD.  After a further VA psychological evaluation in September 1996, 
the diagnosis on Axis I included PTSD and recurrent major depression.  
Subsequent VA outpatient treatment for PTSD and major depressive disorder 
is indicated.  

On VA psychiatric examination in January 1997, the veteran said that he 
served in the Dominican Republic as a fire team leader and saw the soldier 
next to him shot.  He also said he served in Vietnam where he was in charge 
of three bunkers.  He said that the worst thing that happened to him during 
service was seeing people die.  The veteran complained of dreams in which 
he was being chased.  He was said to have no intrusive thoughts or 
nightmares about specific events related to his service.  He reported one 
flashback of a man being killed in Vietnam and also stated that helicopters 
bothered him since they reminded him of Vietnam.  He said he avoided 
parties because of fear of being shot but he also said that he liked to 
hunt.  He denied diminished interest in activities and also denied any 
restricted affect.  He reported anger, irritability, hypervigilance, and a 
startle response.  The examiner noted that the veteran had experienced 
significant trauma during his life both in combat and as a civilian but did 
not meet the criteria for PTSD.  The final diagnoses on Axis I were anxiety 
disorder, not otherwise specified and major depressive episodes, in 
remission.  An anti-social personality disorder was diagnosed on Axis II.  

In his substantive appeal dated in January 1998, the veteran stated that he 
saw his first man killed while serving as a marine in Santo Domingo.  He 
also said that he witnessed the death of two men at Chu-Lie during the TET 
offensive in Vietnam.  

In a September 1998 letter, a retired VA psychologist stated that the 
veteran had been treated for combat-related PTSD for several years at a VA 
Medical Center.  The veteran's PTSD and depression were said to be the 
result of his traumatic experiences in Vietnam.  

During a September 1998 hearing in Washington, D.C., before the undersigned 
Board member, the veteran said that he was in combat in the Dominican 
Republic and in Vietnam.  He said that he was hospitalized for psychiatric 
symptoms while in the Marines.  He also said that he had psychiatric 
problems during his second period of service in the Navy.  The veteran said 
that he also received treatment for depression from private clinics, naval 
facilities, and from the VA, after service discharge.  The veteran also 
said that he was told that he had elevated blood pressure on a number of 
occasions during service.  He also said that he was put on antihypertensive 
medication within one year of service discharge.  

II.  Analysis  

In order to establish service connection for a disability, there must be 
objective evidence that establishes that such disability either began in or 
was aggravated by service. 38 U.S.C.A.§ 1131.  Service connection may be 
granted for any disease diagnosed after service discharge, when the 
evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)(1998).  

Service connection for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established by medical 
evidence, between current symptomatology and service.  38 C.F.R.§ 3.304(f).  
If the claimed inservice stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the veteran was awarded 
a combat citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice stressor.  Id.  

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United States Court 
of Appeals for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999 and hereinafter cited in this 
decision as the Court) cited the three elements required by 38 C.F.R. 
3.304(f) to warrant a grant of service connection for PTSD: (1) a current, 
clear medical diagnosis, of PTSD: (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific claimed 
stressor.  Cohen, at 138.  

The Board notes that the veteran is a recipient of the Combat Action Ribbon 
and therefore his involvement in combat during service is established.  
Since that is the case, the veteran statements regarding his combat related 
stressors during service are accepted as reliable evidence of the existence 
of these stressors.  

The veteran's post-service clinical records reveal considerable treatment 
in recent years for psychiatric symptomatology which has been variously 
diagnosed.  These records include documented treatment for symptomatology 
which has been diagnosed as PTSD.  A retired VA psychologist has submitted 
a statement saying that he had treated the veteran for combat-related PTSD 
related to the veteran's Vietnam service.  However, a VA physician who 
conducted a psychiatric examination in January 1997 stated that the veteran 
did not meet the criteria for a diagnosis of PTSD.  The doctor diagnosed 
the veteran as suffering from an Anxiety disorder.  

While the record is thus in conflict as to whether the veteran currently 
suffers from PTSD or an anxiety disorder, the Board notes that both of 
these disorder are neuroses.  Moreover, it is further noted that, in June 
1979, while the veteran was in service, he was diagnosed as having an 
anxiety reaction.  An anxiety reaction is a chronic acquired psychiatric 
disorder, and also a neurosis.  It is therefore apparent that, whether the 
correct diagnosis for the veteran's current psychiatric disability is PTSD, 
or an anxiety disorder, such disability is clearly related to the veteran's 
service, and therefore warrants service connection.  

The Board notes that the veteran's medical records contain numerous 
elevated blood pressure readings during the later part of his second period 
of service.  Although the veteran's blood pressure was within normal limits 
at the time of his examination prior to service discharge, elevated blood 
pressure was again noted on several occasions during the first post-service 
year.  The record also shows a diagnosis of hypertension rendered during 
the year following discharge and, significantly, the veteran was taking 
medication for the control of his hypertension during that period.  In view 
of this evidence, it is apparent that the initial symptoms of the veteran's 
currently diagnosed hypertension were manifested during service.  
Therefore, service connection for essential hypertension is also warranted.  



ORDER

Service connection for a psychiatric disorder is granted.  

Service connection for essential hypertension is granted.  


REMAND

The record indicates that the veteran has 2 years of college education as 
well as further training as a draftsman.  He has occupational experience as 
an electrician, construction worker, and security guard.  He last worked in 
February 1994 as a security guard.  The Board also notes that the record 
includes a decision by the Social Security Administration (SSA) which 
established the veteran's entitlement to disability benefits from April 
1994, because of disorders which included psychiatric disability and 
hypertension.  In view of the above, and given the Board's grant of service 
connection for psychiatric disability and essential hypertension, it is 
apparent that the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability must again be adjudicated by 
the RO prior to appellate consideration of this issue.  

In addition, the Board notes that the veteran underwent a resection 
arthroplasty of his right first metatarsophalangeal joint at a naval 
facility in June 1996.  He subsequently developed osteomyelitis and a deep 
wound infection.  In July 1996, the veteran was hospitalized at a VA 
facility for the treatment of pain and swelling in the right foot.  In the 
course of this hospitalization he underwent irrigation and debridement of 
right first metatarsophalangeal joint with implantation of a peripheral 
intravenous catheter.  

As noted above, the RO, in an April 1997 rating action, assigned a 
temporary total rating based on post convalescent surgery for an 
arthroplasty of the first right metatarsophalangeal joint veteran from June 
18, 1996 through September 30, 1996.  In this rating action, the RO also 
granted secondary service connection for osteomyelitis, which was assigned 
a 20 percent evaluation from July18, to September 30, 1996, with a 
noncompensable evaluation assigned thereafter.  The veteran contends that 
his post surgical convalescence from his first right metatarsophalangeal 
joint extended beyond September 30, 1996, and that the osteomyelitis in his 
right great toe continues to warrant a 20 percent evaluation.  

Review of the record indicates that the veteran was seen by the VA as an 
outpatient on September 18, 1996, at which time the osteomyelitis in his 
right first toe was noted to be "quiescent".  However, it was noted that 
the right foot was still painful and that it was hard for the veteran to 
walk.  He was said to need a cane and to require special shoes.  The 
veteran was seen by the VA prosthetic service on the same date and provided 
with a Lofstand crutch with an ortho ease grip.  On October 3, 1996, the 
veteran was provided with special shoes.  In December 1996, the veteran was 
noted to complain of continuing pain in the first right toe as well as in 
the right second, third, and fourth toes.  It was noted that further 
surgery on his first right toe may be necessary.  Similar complaints were 
noted during further VA outpatient treatment in May 1997.  

In view of the above, the Board believes that further development is also 
necessary prior to appellate consideration of the issues of a temporary 
total rating based on post surgical convalescence for resection of the 
first right metatarsophalangeal joint, beyond September 30, 1996, and an 
increased rating for osteomyelitis.  

This case is therefore REMANDED to the RO for the following action:  

1. The veteran should be afforded a VA examination by 
an orthopedist to determine the current status of 
his service-connected osteomyelitis and to determine 
if post surgical convalescence after his surgeries 
on the right first metatarsophalangeal joint was 
required subsequent to September 30, 1996.  The 
claims folder, including a copy of this remand, must 
be made available to the examining physician so that 
the pertinent clinical records can be reviewed and 
the physician should state that he has reviewed the 
record in his examination report.  All pertinent 
clinical findings regarding the veteran's service-
connected right first metatarsophalangeal joint 
disability should be reported in detail.  At the 
conclusion of the examination, and after a thorough 
review of the clinical record, the examiner should 
express a medical opinion as to whether the veteran 
was precluded from gainful employment commensurate 
with his educational background and occupational 
experience by the residuals of his 1996 right great 
toe surgeries after September 30, 1996 and if so, at 
what date did such employment become feasible.  (The 
physician should be aware that the veteran was not 
employed at the time of the 1996 surgeries on his 
right first metatarsal).  The physician should also 
express a medical opinion as to whether the veteran 
experienced any recurrence of osteomyelitis in his 
right first great toe subsequent to September 17, 
1996.  

2. Then, the RO should again adjudicate the issues of 
entitlement to an increased rating for 
osteomyelitis, a temporary total rating based on 
post surgical convalescence subsequent to September 
30, 1996, and entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If any of these benefits are 
denied, the veteran and his representative should be 
provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond.  
The case should then be returned to the Board for 
further appellate consideration, if otherwise in 
order.  

No action is required of the veteran until he is so informed by the RO.  
The purpose of this remand is to obtain additional, clarifying clinical 
evidence and to ensure that the veteran is afforded due process of law.  

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

 

